Mr. Justice Wolf
delivered the opinion of the court.
The defendant was convicted of Raving Rad for sale and for human consumption a quantity of beef (carne de ganado vacuno) in a state of putrefaction, wRicR was against sanitary rule No. 53 prohibiting in effect having meat in a state of decomposition.
On appeal it was insisted that it was not sRown at tRe trial that tlie meat was in fact in a state of decomposition or putrefaction. TRe information alleged tRis fact, but the evidence Ras not been certified up to ns and under these circumstances we agree with the government that it must Re presumed that the state of putrefaction was duly shown.
The theory of appellant was that the meat should Rave been investigated in a laboratory. Likewise, we agree with the fiscal that an inspector does not Rave to be an expert to be able to see in a particular case that decomposed meat was being offered for sale.
TRe judgment should be affirmed.